Citation Nr: 0522337	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  01-06 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD) 
with depression.


REPRESENTATION

Appellant represented by:	William P. Haberlach, Esq.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1971 to February 
1972.

Service connection is in effect for chronic hepatitis C, 
grade 2/3 with marked fibrosis, Stage IV, with portal 
cirrhosis and end stage liver disease, rated as 100 percent 
disabling; venous insufficiency, left lower extremity, with 
recurrent ulceration, edema and loss of sensation of the foot 
associated with diabetes mellitus, Type II, due to exposure 
to herbicides, currently rated as 40 percent disabling; 
venous insufficiency, right lower extremity, with recurrent 
ulceration, edema and loss of sensation of the foot 
associated with diabetes mellitus, Type II, due to exposure 
to herbicides, currently rated as 40 percent disabling; 
diabetes mellitus,. Type II, due to exposure to herbicides, 
rated as 40 percent disabling; neutropenia with anemia, 
associated with chronic hepatitis C, grade 2/3, with marked 
fibrosis, Stage IV, with portal cirrhosis and end stage liver 
disease, rated as 10 percent disabling.  He is also in 
receipt of total disability rating based on individual 
unemployability (TDIU) from May 2001, and special monthly 
compensation.  

This case initially came before the Board of Veterans Appeals 
(the Board) from action taken by the Department of Veterans 
Affairs, (VA) Medical Center and Regional Office Center 
(M&ROC) in Ft. Harrison, Montana. 



FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue at this time.

2.  The evidence of record sustains that the veteran was 
subjected to stress of combat while serving in Vietnam from 
June 28, 1971 to February 17, 1972, including  with the 547th 
Asphalt Platoon, 554th Engineering Battalion in the areas of 
the Bien Hoa Army (air) Base, during the Tet Offensive of 
early 1972, and from enemy fire on the way to base camp at 
Bao Loc in June 1971.

3.  The veteran's PTSD is reasonably associable with service; 
he also has depression which medical experts opine is 
secondary to medications for service connected disabilities.



CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD is 
reasonably the result of service and depression is secondary 
to medications for service-connected disabilities.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 1991 & Supp. 2003); 
38 C.F.R. §§ 3.102, 3.303. 3.304(f), 3.310 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  The Board is satisfied that 
adequate development has taken place and there is a sound 
evidentiary basis for resolution of this issue at present 
without detriment to the due process rights of the veteran.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Under VA laws and regulations, some disabilities such as 
personality disorders are considered congenital and 
developmental in nature and are not deemed compensable 
diseases for VA purposes.  38 C.F.R. § 3.303(c) (2004).  
However, under certain circumstances, service connection may 
be granted for such disorders if shown to have been 
aggravated during service.  SeeVAOPGCPREC 82-90 (July 18, 
1990).

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2004).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this appeal.  See 64 Fed. Reg. 32807-32808 (1999).  Prior to 
March 7, 1997, governing regulations provided that service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

Whether a veteran has submitted sufficient corroborative 
evidence of the claim in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

The veteran served on active duty in Vietnam from June 28, 
1971 to February 17, 1972, which included being under fire 
during the Tet Offensive; he was assigned to the 547th 
Asphalt Platoon, 554th Engineering Battalion, as an asphalt 
equipment operator, and located in Bien Hoa Army (air) Base 
where he was hit by a mortar fire on his first day in-country 
and frequently thereafter; he was exposed to arms fire and 
saw the bodies of numerous dead civilians from enemy fire 
while on the way to base camp at Bao Loc in June 1971; he was 
in a convoy which was fired on; and while on guard duty at 
Bao Loc, he was subjected to nightly tracer rounds into the 
facility and while he was exercising his MOS in paving the 
roads on and off base.  

A recent statement from USASCRUR with regard to these alleged 
incidents was that numerous attacks could be verified by the 
available records at Bien Hoa in August and September 1971 
but none had been confirmed at the other locations and 
records had not been found for the other times involved.

Extensive clinical evaluations and psychiatric assessments 
are in the file reflecting the predominant diagnoses of 
anxiety and/or PTSD associable with service experiences.  

Various reports, including a VA evaluation in August 2003, 
shows the PTSD diagnosis.  He had also been diagnosed with 
depression which psychiatrists have opined has been secondary 
to medications prescribed by VA for his service-connected 
other multiple disabilities (particularly secondary to his 
interferon treatments given for his hepatitis C).  Other 
reports have identified an attention disorder as well as a 
history of alcohol abuse.

Subsequent treatment records and evaluations confirm the 
diagnosis of PTSD, and attribute it to his service 
experiences.

Analysis

The clinical records show that numerous psychiatrists have 
diagnosed the veteran as having an acquired psychiatric 
disability of one type or another, primarily anxiety or PTSD 
and depression.  However, whatever the actual diagnosis is 
irrelevant herein if in fact the veteran has an acquired 
psychiatric problem of service origin.  

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, and data in support 
thereof, have been entirely consistent and basically 
credible.  

His service records document that he was in combat 
circumstances, and the stressors identified by him on 
numerous occasions were under alleged conditions that are 
entirely conceivable.  Since he must be presumed to be 
credible under these circumstances, he was in all probability 
subject to combat compatible circumstances which offered 
considerable stress.  

The Board finds that whatever the appropriate diagnosis, 
i.e., anxiety, PTSD and/or depression, for his current 
psychiatric disorder, there is a doubt raised  as to the 
relationship of such to service, and this must be resolved in 
his favor.  

His depression has also been said to be secondary to 
medications for his other serious service-connected organic 
disabilities, also warranting service connection.  

In any event, the veteran's psychiatric disorder, however 
diagnosed, and to include anxiety, PTSD and depression, is 
reasonably the result of service and/or service-connected 
disabilities, and service connection is in order.  


ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD with anxiety and depression is granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


